Watson, P. J.
This is an action to recover damages for the breach of an employment contract, alleged to have been entered into between appellant and appellee. The complaint alleges, in substance, that appellant is a corporation of this State; that on November 11, 1907, appellant and appellee entered into a certain agreement by which appellant employed appellee to work for a term of one year from said date, paying him the sum of $20 per week; that, by reason of said contract, he entered into said employment, and continued to work for said appellant until December 2,1907, at which time appellant, without cause, discharged him, and refused to permit him to continue in said employment; that appellee performed all conditions of the contract by him to be performed, and at all times has been ready and willing to comply with said contract; that,he has diligently searched for other employment, but has failed to find any; that, by reason of said breach of contract by appellant, appellee has been damaged in the sum of $20 per week for and during the unexpired time of said contract, to wit., from December 2, 1907, until November 11, 1908.
An answer in general denial was filed and a trial was had resulting in a judgment of $125, from which this appeal is prosecuted.
The error relied on for reversal is the overruling of the motion for a new trial.
Appellant complains of the giving of instructions six, seven and eight, the purport of which was, that if appellee was entitled to recover at all, he was entitled to have the jury consider what damages, if any, he sustained for the unexpired time of the contract, less any sum he received in the prosecution of employment in the line of his business, or by reasonable effort could have procured during said term. In so instructing the jury, the court did not err. Hamilton v. *334Love (1899), 152 Ind. 641, 71 Am. St. 384; Well v. Depew (1908), 152 Mich. 698, 116 N. W. 560, 16 L. R. A. (N. S.) 813, 127 Am. St. 76 and notes.
Judgment affirmed.